OPINION of the court

Per Curiam.

The respondent was admitted to practice by this court on June 21, 1967, under the name of William F. Treuber.
On December 9, 1982, in the Supreme Court, New York County, respondent was found guilty, after trial, of conspiracy in the fifth degree (Penal Law, § 105.05), a class A misdemeanor, and criminal possession of stolen property in the second degree (Penal Law, § 165.45), a class E felony.
On February 28, 1983, respondent was sentenced on each count to an intermittent term of imprisonment for the period of six months, to be served on weekends, the sentences to run concurrently.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
*326Accordingly, the petitioner’s motion is granted. The respondent is disbarred and the clerk of this court is directed to strike his name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Damiani, Titone, Lazer and Bracken, JJ., concur.